Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blaine Bettinger on 8/5/2022.

The application has been amended as follows: 
Claim 1 Lines 14-15 (Currently Amended): carrier with the inserted plurality of bristle tufts to at least partially melt [[a]] the proximal end of each of the plurality of bristle tufts
Claim 3 (Currently amended) The method of claim 1, further comprising at least one bristle tuft retention element, wherein the at least one bristle tuft retention element and bristle tufts are made of the same material or a similar material having a similar melting temperature such that the melting of the placing step partially melts and merges the proximal end of each of the plurality of  bristle tufts and at least a portion of a proximal side of the at least one bristle tuft retention element together to create the proximal end head portion.
Claim 4 (Currently amended): The method of claim 1 wherein the heating element or the at least one heat reflecting surface is at least partially adjustable in height and/or angle with respect to the tuft carrier within the heat reflection device.
Claim 7: (Cancelled)
Claim 8: (Cancelled)
Claim 9 (Currently amended) The method of claim [[8]] 1 wherein the heat reflection device further has at least one door that can be used in the 
Claim 10 (Currently amended) The method of claim 1 wherein the step of placing the tuft carrier within the heat reflection device is performed by a transport mechanism arranged to move the 
16. (Currently amended) A method for manufacturing a brush head, the method comprising the steps of: 
inserting a plurality of bristle tufts into a tuft carrier, wherein a proximal end of each bristle tuft is inserted into a different opening of the tuft carrier; 
activating a heat reflection device having at least one heating element and at least one heat reflecting surface therein, wherein the heat reflection device has: (i) at least one opening that can be used to insert the tuft carrier with the inserted plurality of bristle tufts into the heat reflection device; and (ii) at least one door that can be used in the at least one opening that can be opened to insert or remove the tuft carrier; 
placing the tuft carrier with the inserted plurality of bristle tufts into the heat reflection device; 
directing heat from the at least one heating element toward the tuft carrier with the inserted plurality of bristle tufts to at least partially melt [[a]] the proximal end of each of the plurality of bristle tufts to create a proximal end head portion for each bristle tuft; and 
cooling the melted proximal end head portion.
ALLOWANCE
Claims 1-6 8-11, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record  Bouchier (US 2001/0038237) in view of Birk (US2012/0317738), is generally consistent with the claim limitations as described in the previous Office Action.  Both Bouchier and Birk disclose methods of heating bristles to melt the ends of the bristles for manufacturing a toothbrush.  Bouchier and Birk both fail to disclose doors or a heating device in which the entire tuft carrier into the heat reflection device.  The prior art teaches concentrating heat to a specific part of the bristle to only melt a specific area.  Evans (US2778689) and Meynard (US 2647019) teach inserting entire brushes and/or tuft carriers into heating devices (ovens) with doors, but these references teach only curing glues/cements to hold the bristles in place.  This heat is much lower than the melting temperature of the bristles.  Increasing the heat might lead to melting in unwanted areas.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2-6 and 8-11 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723